PER CURIAM.
Appellant, Aola Carter, appeals the judgment of the Circuit Court of St. Louis County entered in favor of respondent, Builtrite Construction Co. We affirm.1
Builtrite contracted to perform certain improvements to Carter’s home. After the majority of the work was completed and after several disagreements between Carter and the various builders and entities involved, Carter refused to allow Builtrite onto her property to finish the work under the contract. Builtrite subsequently filed suit for damages and attorney’s fees under the theories of breach of contract, quantum meruit, and suit on account. After trial, the jury returned its verdict in favor of Builtrite in the amount of $11,954.00. Carter appeals.
The issues raised by Carter in her appeal, including claims the trial court erred in denying a request for continuance and in excluding certain photographs and testimony from evidence, were not preserved for review. Rule 78.07 requires issues raised on appeal must first be presented to the trial court in a motion for new trial in cases tried by a jury. The record indicates no motion for new trial was filed here. Moreover, we find no plain error. Rule 84.13(c).
Accordingly, the judgment is affirmed.

. Builtrite’s motion for attorney’s fees in the amount of $500.00 incurred, on appeal is granted.